Citation Nr: 0513252	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-01 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a lumbar spine strain, with degenerative disc disease at 
L5-S1.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

3.  Entitlement to an initial compensable rating for a right 
ankle sprain with degenerative joint disease. 

4.  Entitlement to an initial compensable rating for status 
post left great toe fracture with degenerative joint disease.

5.  Entitlement to service connection for a left knee 
disability.

6.  Entitlement to service connection for status post-right 
rib injury.

7.  Entitlement to service connection for anterior tibial 
tendonitis (claimed as shin splints).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel



INTRODUCTION

The veteran served on active duty from June 1982 to June 2002

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
lumbar spine strain with a 10 percent rating; granted service 
connection for hearing loss, rated as noncompensable; granted 
service connection for a right ankle sprain with degenerative 
joint disease, rated as noncompensable; granted service 
connection for status post left great toe fracture with 
degenerative joint disease, rated as noncompensable; and 
denied service connection for a left knee strain, asthma, 
status post right rib injury and anterior tibial tendonitis 
(claimed as shin splints).

A notice of disagreement was received in August 2002.  A 
timely appeal on the issues reflected on the October 2002 
statement of the case (SOC) was received in January 2003, and 
a timely appeal on the issues reflected in the January 2003 
SOC was received in March 2003. 



In an April 2004 letter, the St. Louis, Missouri, RO informed 
the veteran that his claim file had been transferred to the 
San Diego, California, RO.

In a September 2004 rating decision, the RO granted service 
connection for asthma with an allergic component with a 10 
percent rating.  The decision of the RO constitutes a 
complete grant of the benefit sought and that issue is not 
before the Board.



FINDINGS OF FACT

1.  Lumbar spine strain is manifested by no more than minimal 
degenerative joint disease, established by x-ray, and pain on 
motion.

2.  Audiological findings in February 2002 and April 2003 
show that the veteran had Level I hearing in the right ear 
and Level I hearing in the left ear.

3.  There are no medical findings of limitation of motion of 
the right ankle, and degenerative arthritis has not been 
established by x-ray findings.

4.  There is no objective evidence of limitation of motion or 
pain on motion of the left great toe, or involvement of two 
or more minor joint groups.  

5.  There is no competent medical evidence of a current left 
knee disability.

6.  There is no competent medical evidence of any current 
residual disability of a right rib injury.

7.  There is no competent medical evidence of any current 
anterior tibial tendonitis.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for a lumbar spine strain, with degenerative disc 
disease at L5-S1, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5104, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5237, 
5242 (2004); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior 
to September 26, 2003).

2.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5104, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.3, 4.85, Diagnostic Code 6100 (2004).

3.  The criteria for an initial compensable rating for a 
right ankle sprain, with degenerative joint disease, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5104, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.71a, Diagnostic Codes 5003, 
5010, 5271 (2004).
 
4.  The criteria for an initial compensable rating for status 
post left great toe fracture, with degenerative joint 
disease, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5104, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 
4.71a, Diagnostic Codes 5003, 5010 (2004).

5.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5104, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

6.  A status post right rib injury disability was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5104, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2004).

7.  Anterior tibial tendonitis (claimed as shin splints) was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5104, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In an August 2004 letter, the RO notified the veteran of the 
passage of the VCAA, of the information and evidence needed 
to substantiate and complete his claims, of what part of that 
evidence he was to provide, and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The letter also advised the veteran to let the RO know if 
there was any other evidence or information that he thought 
would support his claim and, if the information or evidence 
was in his possession, to send it to the RO.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

It is noted that the original rating decision on appeal was 
in July 2002.  Therefore, the veteran did not receive a VCAA 
notice prior to the initial rating decision.  Nonetheless, 
the Board finds that the lack of such a pre-decision notice 
is not prejudicial to the veteran.  VCAA notice was provided 
by the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  No prejudice to the veteran has 
been alleged or shown.  Mayfield v. Nicholson, No. 02-1077, 
U.S. Vet. App. (April 14, 2005).

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and no post-service VA or private medical treatment 
records have been identified by the veteran.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  
Moreover, the veteran has been afforded VA medical 
examinations in February 2002 and April 2003 in connection 
with his claims.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Factual Background

The veteran's May 1982 enlistment medical examination shows 
no abnormalities or disqualifying defects.

Service medical records contain an August 1986 emergency care 
and treatment report reflecting that the veteran injured his 
right ribs when he fell in a ditch.

Service medical records reflect that the veteran was seen in 
July and August 1997 for a left knee strain.  Subsequent 
referral to orthopedics resulted in an assessment of a 
possible medial meniscal tear.  A September 1997 physical 
therapy consult for possible medial meniscus tear produced a 
diagnosis of medial collateral ligament strain.  A November 
1997 orthopedic consult noted a 7-month history of knee pain 
and examination revealed full flexion and extension, no 
atrophy, no swelling, no Lachman's, no varus/vulgas, no 
compression and no apprehension.  The diagnosis was bursitis, 
rule out meniscus tear.  A December 1997 physical therapy 
clinic entry noted that the veteran was able to run and was 
increasing his distance.

An October 1997 Comprehensive Clinical Evaluation Program 
submission (for the purpose of studying Gulf War illnesses) 
reflects the veteran's complaints of knee, ankle and back 
problems.

An October 1997 Report of Medical History form reflects that 
the veteran believed himself to be in great health with the 
exception of his left knee which was causing him problems.

Service medical records reflect that November 2000 x-rays of 
the left knee showed a normal knee.  The examining 
physician's assessment was left knee pain, with no suspicion 
of an operative meniscus given the paucity of symptoms.  A 
November 2000 follow-up left knee MRI study was interpreted 
as normal. It showed an old injury in the posterior horn of 
the medial meniscus which had been treated inoperatively.  
There was no meniscal pathology.  

VA x-rays of the left foot were taken in February 2002 in 
conjunction with the veteran's discharge medical examination.  
The impression was essentially negative left foot x-ray.  No 
fracture, dislocation, or bony destruction was seen.  There 
were very minimal degenerative changes at the first 
metatarsophalangeal joint, otherwise, no significant 
arthritic changes were identified.  A very tiny plantar 
calcaneal spur was seen, which was not eroded.

VA x-rays of the left knee were taken in February 2002 in 
conjunction with the veteran's discharge medical examination.  
The impression was potential loose body in the posteromedial 
left knee, donor site uncertain, which could be related to 
the medial femoral condyle.  There was no other significant 
abnormality of the left knee, with no fracture, no 
dislocation, no bony destruction, and no significant joint 
effusion.

VA x-rays of the lumbosacral spine were taken in February 
2002 in conjunction with the veteran's discharge medical 
examination.   The impression was loss of normal lumbar 
lordosis, which could be due to the veteran's position or a 
muscle spasm.  No other significant abnormality was 
identified, with minimal reduction of L5-S1 disc space, which 
could be due to normal transitional change.

VA x-rays of the right ankle were taken in February 2002 in 
conjunction with the veteran's discharge medical examination.   
A small ossification was seen at the tip of the lateral 
malleolus, which could be related to an old avulsion.  
Tibiotalar relationship was well maintained.  Subtalar joints 
appeared normal.  No significant calcaneal dorsal or plantar 
spurring was seen.  A tiny amount of ossification was seen at 
the expected location of the plantar fascia at the level of 
the calcaneum.  No fracture or dislocation was identified.  A 
small 4mm lucency was seen in the medial malleolus which 
appeared nonagressive.

In February 2002, the veteran received a VA medical 
examination in conjunction with his discharge.  The active 
duty medical record was available and reviewed at the time of 
the examination.

The veteran reported low back pain that sometimes awakens him 
at night.  On examination, his posture and gait were upright 
and steady.  Ranges of motion for the thoracic/lumbar spine 
were:  flexion 0-95; extension 0-35; lateral flexion 0-40 
bilaterally; and rotation 0-35 bilaterally.  The veteran 
complained of some central discomfort in the mid lumbar 
region with flexion at 95 degrees, but denied discomfort with 
extension, lateral flexion, and rotation.  There were no 
complaints of tenderness to palpation of the paraspinous 
muscles of the thoracic and lumbar spine.  Straight leg 
raises were negative to 60 degrees bilaterally.  Ranges of 
motion for the hips, bilaterally, were:  flexion 0-125; 
extension 0-30; abduction 0-45; adduction 0-25; internal 
rotation 0-40; and external rotation 0-60.  There were no 
complaints of discomfort with motion of the hips.  The 
diagnosis was lumbar spine strain by history, with a normal 
exam.  Degenerative joint disease was ruled out by x-ray.  
Minimal degenerative disc disease was shown by x-ray at L5-
S1.

The veteran reported he had some problems hearing 
conversations and required a slightly increased volume on a 
radio or TV.  This was referred to Audiology.

The veteran reported he had pain with his right ankle with 
quick inversions, but had no swelling or instability.  On 
examination, there was no limitation of motion.  Ranges of 
motion, bilaterally, were:  dorsiflexion 0-20; plantar 
flexion 0-45.  The diagnosis was right ankle sprain by 
history, with a normal examination.  Degenerative joint 
disease was ruled out by x-ray.

The veteran reported an aching in his left great toe with 
over-exertion, but was not currently treating it.  On 
examination, there was full range of motion of all of the 
digits of both feet, without any complaints of discomfort.  
There were no complaints of tenderness along the joint lines 
of any of the digits of either foot.  The veteran was able to 
squat fully and rise on his heels and toes without difficulty 
or complaints of pain.   The diagnosis was status post left 
great toe fracture, with a normal examination.  Minimal 
degenerative joint disease was shown by x-ray.

The veteran reported he initially injured his left knee at 
ranger school in 1989 with the increased running he was 
doing.  In 1997 he again experienced pain while running up 
and down hills.  At the time of the examination, he 
experienced pain only with over exertion.  He did 
strengthening exercises and stretching, and reported no 
current swelling, instability, locking or heat over the knee.  
On physical examination there was no medial or lateral laxity 
in the knees, and the drawers were negative.  The veteran 
complained of some discomfort with palpation of the 
anteromedial joint line of the left knee.  Patellar 
compression was negative bilaterally.  There were no 
complaints of discomfort with motion of the knees.  The 
diagnosis was left knee strain by history, with a normal 
examination.  Degenerative joint disease was ruled out by x-
ray.

The veteran reported that he fell into a hole in Panama in 
1986 and injured his ribs.  He denied any current pain and 
had not undergone any treatment for residuals of his injury.  
The diagnosis was status post-right rib injury, with a normal 
examination and normal chest x-ray.

The veteran reported that he had experienced on-and-off pain 
over the years with numerous parachute jumps, but did not 
recall ever being treated for a shin injury.  He was told he 
had some stress reaction when a bone scan was completed.  He 
denied having any current problems with his shins and had not 
been treated for any shin problems.  The diagnosis was 
anterior tibial tendonitis by history, with a normal 
examination.

In February 2002, a VA audiological examination showed the 
following relevant puretone thresholds, in decibels:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
20
10
40
35
26
LEFT
20
15
35
40
28

CNC speech recognition scores were 98% for the right ear and 
96% for the left ear.

The findings of an April 2003 VA x-ray report of four views 
of the lumbosacral spine were normal alignment of the 
vertebral bodies with no compression deformity or significant 
disc space narrowing seen.  The pedicles, pars inarticularis, 
spinous and transverse processes were intact.  The impression 
was no significant radiographic abnormality involving the 
lumbar spine.

An April 2003 VA x-ray report of three views of the bilateral 
feet noted an early spur of the calcaneus at the insertion of 
the plantar aponeurosis.  No fracture or any other acute bone 
abnormality was seen. The soft tissues were within normal 
limits. 

An April 2003 VA x-ray report of three views of the bilateral 
ankles noted intact ankle mortise with smooth articular 
margins.  No fracture or and other significant bone or soft 
tissue change was seen.  The impression was normal study.

In April 2003, the veteran received a VA medical examination 
of his lumbar spine.   The veteran's military records were 
reviewed in conjunction with the examination. He reported 
chronic lower back pain of 5 on a scale of 1-10 when he woke 
up, and 2 after he loosened up.  The veteran said he was not 
receiving treatment for the pain, but tried to avoid sudden 
movement and lifting.  He denied any weight loss, fevers, 
malaise, dizziness, visual disturbances, numbness, weakness, 
bladder complaints, bowel complaints, or erectile 
dysfunction.  He said he could walk more than three miles and 
stand for two hours, then had to rest.  He did physical 
training five days per week, biking, and Stairmaster.

On examination, flexion was 0-88 degrees; extension was 0-30 
degrees, bilateral tilt was 0-30 degrees; and bilateral 
rotation was 0-30 degrees, with no pain on motion.  There was 
very good curvature of the spine, posture and gait were very 
good, muscle tone was good with no muscle atrophy, strength 
in the upper and lower extremities was equal, and there was 
no objective evidence of painful motion, spasm, weakness, or 
tenderness.  The assessment was status post lumbar spine 
strain, asymptomatic at the time of examination.

In April 2003, a VA audiological examination showed the 
following relevant puretone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
15
40
35
29
LEFT
20
20
45
40
31

Maryland CNC speech recognition was 100 percent for both 
ears.
 
In April 2003, the veteran received a VA medical examination 
of his joints.  The veteran's military records were reviewed 
in conjunction with the examination.  The veteran reported he 
had ankle arthritis, but the examiner found no evidence in 
the records of any degenerative disc disease, arthritis, or 
left great toe fracture.  The veteran denied any weakness, 
swelling, heat and redness, instability or giving way, 
locking, fatigability, or lack of endurance.

The examiner noted a small fracture of the lateral malleolus 
of the right ankle on a March 1994 x-ray.  The veteran 
reported it was from a bad parachute landing.

On examination of the ankles, there was no limitation of 
motion.  Dorsiflexion was 0-20 degrees and plantar flexion 0-
45 degrees with no pain on motion.  The examiner estimated a 
5 percent decrease of range of motion due to pain, with 
repetitive use.  The assessment was: status post left ankle 
sprain, asymptomatic at the time of examination, and status 
post right fibular ankle fracture without evidence of 
osteoarthritis.
In April 2003, the veteran received a VA medical examination 
of his feet.  The veteran reported pain in his left great toe 
every day of 4 on a scale of 1-10.  He denied any weakness, 
swelling, heat, redness, fatigability or lack of endurance 
and said it did not bother him much during the course of 
daily activities.

On examination, there was no limitation of motion.  
Dorsiflexion of the left great toe was 0-15 degrees; flexion 
was 0-45 degrees.  There was no pain on motion.  The examiner 
opined that the veteran would have 4-5 percent decreased 
range of motion due to a flare-up caused by repetitive 
movements such as putting pressure on the left foot.  The 
assessment was status post left great toe posttraumatic joint 
pain without evidence of osteoarthritis and early calcaneal 
spur. 

Legal Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§1110, 1131 (West 2002).  A showing of 
chronic disease in service requires a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.   
Isolated findings, or a diagnosis including the word 
"chronic," are not sufficient to establish service 
connection.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

A claim for service connection for a disability must be 
accompanied, at a minimum, by medical evidence that 
establishes that the claimant currently has the claimed 
disability.  Absent proof of a present disability, there can 
be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
There is, however, a distinction between a claim based on the 
veteran's disagreement with the initial rating (a claim for 
an original rating) and a claim for an increased rating.  In 
the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  As the veteran's claims for 
increase arise from disagreement with the ratings assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court 
in Fenderson, would be appropriate.

Diagnostic codes that provide a rating solely on the basis of 
loss of range of motion must consider 38 C.F.R. §§ 4.40 and 
4.45 (regulations pertaining to functional loss and factors 
of joint disability attributable to pain). DeLuca v Brown, 8 
Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movement of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of part 
or all of the necessary bones, joints and muscles or 
associated structures, or due to deformity, adhesions, 
defective innervation, or other pathology, or it may be due 
to pain supported by adequate pathology.  38 C.F.R. § 4.40 
(2004).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursions of movements in 
different planes.  Factors for consideration include less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  For the purpose of rating 
disability from arthritis, the ankle is considered a major 
joint and the lumbar vertebrae and metatarsal joints are 
considered groups of minor joints. 38 C.F.R. § 4.45 (2004).

A moderate limitation of motion of the ankle warrants a 10 
percent rating.  A marked limitation of motion of the ankle 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2004).

The following criteria pertain to limitation of motion of the 
lumber spine prior to September 26, 2003:  For a severe 
limitation of motion, a rating of 40 percent is authorized; 
for a moderate limitation of motion, a 20 percent rating is 
authorized; and for a slight limitation of motion, a 10 
percent rating is authorized.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (prior to September 26, 2003).

The regulations regarding diseases and injuries to the spine 
were revised effective September 26, 2003.  Under these 
regulations, a back disability is evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine, or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine......100 percent

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
		       50 percent

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.....		
	       40 percent

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis..............          
20 percent

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height..............        
10 percent

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 
30 degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal ranges of 
motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2004)

Arthritis, due to trauma, substantiated by x-ray findings, 
is rated as arthritis, degenerative.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
However, when limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
major joint affected by limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004).

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85. Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average pure tone hearing threshold level, as measured by 
pure tone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, or cycles per second, divided by four. 
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIA.  38 C.F.R. § 4.85(a), (d) (2004).

Audiology examinations for VA purposes must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  38 C.F.R. § 4.85(a).  

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on the intersection of the 
speech discrimination percent (horizontal rows) and the 
puretone threshold average (vertical columns).  38 C.F.R. 
§ 4.85(b).

Table VIA "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman Numeral designation for hearing impairment based only 
on the puretone threshold average and is used when indicated 
under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. 
§ 4.85(c).

"Puretone threshold average," as used in Table VI, is the 
sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  38 C.F.R. § 4.85(d).

Table VII "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e).

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
numeral designation of I for hearing impairment.  38 C.F.R. 
§ 4.85 (f).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the Roman numeral designation for hearing impairment 
will be determined from either Table VI or Table VIA, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2004).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be determined 
from either Table VI or Table VIA, whichever results in the 
higher number.  That numeral will then be elevated to the 
next higher numeral.  38 C.F.R. § 4.86(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating, otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2004).

Analysis

Entitlement to an initial rating in excess of 10 percent for 
a lumbar spine strain with degenerative disc disease at L5-S1

The RO has assigned a 10 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, for arthritis due to trauma.  
The veteran and his representative contend that the record is 
inadequate to clarify the residual orthopedic disorder.

In fact, the Board finds the medical record with respect to 
the veteran's lumbar spine to be comprehensive, containing 
sufficient detailed information to assign an appropriate 
rating.

February 2002 VA x-rays of the lumbosacral spine showed only 
a loss of normal lumbar lordosis, which could be due to the 
veteran's position or a muscle spasm.  No other significant 
abnormality was identified, with minimal reduction of L5-S1 
disc space.

Physical examination showed normal range of motion for the 
thoracic/lumbar spine with flexion 0-95; extension 0-35; 
lateral flexion 0-40 bilaterally; and rotation 0-35 
bilaterally.  Although the veteran complained of some central 
discomfort in the mid lumbar region with flexion at 95 
degrees, he denied discomfort with extension, lateral 
flexion, and rotation.  There were no complaints of 
tenderness to palpation of the paraspinous muscles of the 
thoracic and lumbar spine.  Straight leg raises were negative 
to 60 degrees bilaterally.  Ranges of motion for the hips, 
bilaterally, were:  flexion 0-125; extension 0-30; abduction 
0-45; adduction 0-25; internal rotation 0-40; and external 
rotation 0-60.  There were no complaints of discomfort with 
motion of the hips.  The diagnosis was lumbar spine strain by 
history, with a normal exam.  Degenerative joint disease was 
ruled out by x-ray.  Minimal degenerative disc disease was 
shown by x-ray at L5-S1.

An April 2003 VA x-ray report of four views of the 
lumbosacral spine concluded there was normal alignment of the 
vertebral bodies, with no compression deformity or 
significant disc space narrowing seen.  The pedicles, pars 
inarticularis, and spinous and transverse processes were 
intact.  The impression was no significant radiographic 
abnormality involving the lumbar spine.

A concurrent VA medical examination of the veteran's lumbar 
spine included review of the veteran's military records.  He 
reported chronic low back pain of 5 on a scale of 1-10 when 
he woke up, and 2 after he loosened up.  The veteran said he 
was not receiving treatment for the pain, but tried to avoid 
sudden movement and lifting.  He denied any weight loss, 
fevers, malaise, dizziness, visual disturbances, numbness, 
weakness, bladder complaints, bowel complaints, or erectile 
dysfunction.  He said he could walk more than three miles and 
stand for two hours, then had to rest.  He did physical 
training five days per week, biking, and Stairmaster.

On examination, flexion was 0-88 degrees; extension was 0-30 
degrees; bilateral tilt was 0-30 degrees; and bilateral 
rotation was 0-30 degrees, with no pain on motion.  There was 
very good curvature of the spine; posture and gait were very 
good; muscle tone was good with no muscle atrophy; strength 
in the upper and lower extremities was equal; and there was 
no objective evidence of painful motion, spasm, weakness, or 
tenderness.  The assessment was status post lumbar spine 
strain, asymptomatic at the time of examination.

VA x-rays in February 2002 and April 2003 show normal 
alignment and no significant abnormalities of the lumbosacral 
spine.  VA medical examinations in February 2002 and April 
2003 document normal range of motion with respect to the 
thoracolumbar spine.  Absent any limitation of range of 
motion, a compensable rating, under either the old or new 
regulations for rating the spine, is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003), Diagnostic Codes 5237, 5242 (on and after 
September 26, 2003).

Based on the February 2002 x-rays which showed a minimal 
reduction of the L5-S1 disc space and the veteran's 
complaints of pain, the veteran was awarded a 10 percent 
rating for degenerative arthritis established by x-ray 
findings with objective evidence of pain.  As only one minor 
group of joints is involved, and there is no evidence of any 
incapacitating episodes, 10 percent represents the highest 
rating possible for degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010. 

At no time during the pendancy of this claim has the medical 
evidence ever shown entitlement to a rating in excess of 10 
percent for lumbar spine strain.  Accordingly, the claim for 
an initial rating in excess of 10 percent for a lumbar spine 
strain, with degenerative disc disease at L5-S1, must be 
denied.

Entitlement to an initial compensable rating for bilateral 
hearing loss

The veteran contended that he had not passed hearing 
examinations over the past years and had had to make 
additional attempts at the examinations in order to be 
mission capable.  Additionally, he contended that since 
retirement he had had difficulty passing hearing 
examinations.

The veteran has had two VA audiological examinations, in 
February 2002 and April 2003, since he filed his claim for 
bilateral hearing loss.  In both cases, speech discrimination 
(CNC) was in excess of 92 percent.  On the first examination, 
the puretone threshold average was 26 for the right ear and 
28 for the left ear, with CNC scores of 98 for the right ear 
and 96 for the left ear.  On the second examination, the 
puretone threshold average was 29 for the right ear and 31 
for the left ear, with CNC scores of 100 for both ears.   For 
both examinations, application of the puretone threshold 
averages to Table VI produces a Roman numeral I for both ears 
which, in turn, produces a noncompensable rating under Table 
VII, in accordance with the provisions of Diagnostic Code 
4.85.

The puretone threshold scores do not show an exceptional 
pattern of hearing warranting the application of the 
provisions of Diagnostic Code 4.86.

At no time during the pendency of this claim have the 
audiological test results ever shown entitlement to a 
compensable rating.  Accordingly, the claim for an initial 
compensable rating for bilateral hearing loss must be denied.

Entitlement to an initial compensable rating for a right 
ankle sprain with degenerative joint disease

The RO has assigned the veteran a noncompensable rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5010, for arthritis due to 
trauma.  The veteran and his representative contend that the 
record is inadequate to clarify the residual orthopedic 
disorder.

In fact, the Board finds the medical record with respect to 
the veteran's right ankle sprain to be comprehensive, 
containing sufficient detailed information to assign an 
appropriate rating.

February 2002 VA x-rays of the right ankle showed a small 
ossification at the tip of the lateral malleolus, which could 
have been related to an old avulsion.  Tibiotalar 
relationship was well maintained.  Subtalar joints appeared 
normal.  No significant calcaneal dorsal or plantar spurring 
was seen.  A tiny amount of ossification was seen at the 
expected location of the plantar fascia at the level of the 
calcaneum.  No fracture or dislocation was identified.  A 
small 4mm lucency was seen in the medial malleolus which 
appeared nonagressive.

Although the veteran reported he had pain in his right ankle 
with quick inversions, physical examination revealed no 
swelling or instability.  Dorsiflexion was 0-20, and plantar 
flexion was 0-45, bilaterally.  The diagnosis was right ankle 
sprain by history, with a normal examination.  Degenerative 
joint disease was ruled out by x-ray.

April 2003 VA x-rays of the bilateral ankles showed intact 
ankle mortise with smooth articular margins.  No fracture or 
and other significant bone or soft tissue change was seen.  
The impression was normal study.

In reviewing the claim file, the examiner noted a small 
fracture of the lateral malleolus of the right ankle on a 
March 1994 x-ray, which the veteran reported was from a bad 
parachute landing.

On physical examination of the bilateral ankles, there was no 
limitation of motion.  Dorsiflexion was 0-20 degrees and 
plantar flexion 0-45 degrees, with no pain on motion.  The 
examiner estimated a 5 percent decrease of range of motion 
due to pain, with repetitive use.  The relevant assessment 
was status post right fibular ankle fracture, without 
evidence of osteoarthritis.

The veteran was awarded a noncompensable rating as there are 
no medical findings of limitation of motion of the right 
ankle, and degenerative arthritis has not been established by 
x-ray findings.  Absent any limitation of motion, pain on 
motion, or x-ray confirmed arthritis, a compensable rating is 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5271. 

At no time during the pendancy of this claim has the medical 
evidence shown entitlement to a compensable rating for a 
right ankle sprain.  Accordingly, the claim for an initial 
compensable rating for a right ankle sprain with degenerative 
joint disease must be denied.

Entitlement to an initial compensable rating for status post 
left great toe fracture with degenerative joint disease

The RO has assigned the veteran a noncompensable rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5010, for arthritis due to 
trauma for his residuals of his left great toe fracture.  The 
veteran contends that he constantly feels pain in his left 
toe and the front of his left foot and that, on many 
occasions throughout the day, the left toe and joint feel 
stiff.

For rating purposes, the left great toe is considered a minor 
joint.  

February 2002 VA x-rays of the left foot showed no fracture, 
dislocation, or bony destruction.  There were very minimal 
degenerative changes at the first metatarsophalangeal joint, 
otherwise, no significant arthritic changes were identified.  
A very tiny plantar calcaneal spur was seen, which was not 
eroded.

The veteran reported an aching in his left great toe with 
over-exertion, but was not currently treating it.  On 
examination, there was full range of motion of all of the 
digits of both feet, without any complaints of discomfort.  
There were no complaints of tenderness along the joint lines 
of any of the digits of either foot.  The veteran was able to 
squat fully and rise on his heels and toes without difficulty 
or complaints of pain.   The diagnosis was status post left 
great toe fracture, with a normal examination.  Minimal 
degenerative joint disease was shown by x-ray.

An April 2003 VA x-ray report of three views of the bilateral 
feet noted an early spur of the calcaneus at the insertion of 
the plantar aponeurosis.  No fracture or any other acute bone 
abnormality was seen. The soft tissues were within normal 
limits. 
In April 2003, the veteran received a VA medical examination 
of his feet.  The veteran reported pain in his left great toe 
every day of 4 on a scale of 1-10.  He denied any weakness, 
swelling, heat, redness, fatigability or lack of endurance 
and said it did not bother him much during the course of 
daily activities.

On examination, there was no limitation of motion.  
Dorsiflexion of the left great toe was 0-15 degrees; flexion 
was 0-45 degrees.  There was no pain on motion.  The examiner 
opined that the veteran would have 4-5 percent decreased 
range of motion due to a flare-up caused by repetitive 
movements such as putting pressure on the left foot.  The 
assessment was status post left great toe posttraumatic joint 
pain without evidence of osteoarthritis and early calcaneal 
spur. 

Although the veteran complains in his substantive appeal of 
pain in his left great toe, on physical examination in April 
2003 he said it did not bother him much during the course of 
daily activities.  Moreover, there was full range of motion 
on examination in February 2002 and April 2003 with no 
complaints of pain or discomfort or objective evidence of 
pain.

Absent objective evidence of limitation of motion or pain on 
motion, and absent involvement of two or more minor joint 
groups, a compensable rating is not warranted.

At no time during the pendancy of this claim has the medical 
evidence shown entitlement to a compensable rating for 
residuals of a left great toe fracture.  Accordingly, the 
claim for an initial compensable rating for status post left 
great toe fracture with degenerative joint disease must be 
denied.

Entitlement to service connection for a left knee disability

The veteran contends that the current medical evidence on 
file does not establish whether he suffers from a chronic 
additional disability as the result of his left knee injury.

In fact, the Board finds the medical record with respect to 
the veteran's left knee injury to be comprehensive, 
establishing that veteran does not suffer a chronic 
additional disability as the result of a left knee injury.

A grant of service connection requires a showing that 1) an 
injury or disease was incurred in service; 2) that there is a 
current disability; and 3) that there is a medical nexus 
between the current disability and the injury or disease 
incurred in service.

The evidence does establish that the veteran incurred an 
injury to his left knee in service.  Service medical records 
reflect that the veteran was seen for a left knee strain in 
July, August, September, November and December 1997 in 
conjunction with a left knee strain.  A September 1997 
diagnosis was medial collateral ligament strain.  A November 
1997 orthopedic consult revealed full flexion and extension, 
no atrophy, no swelling, no Lachman's, no varus/valgus, no 
compression and no apprehension. The diagnosis was bursitis, 
rule out meniscus tear.  A December 1997 physical therapy 
note reflects the veteran was able to run and was increasing 
his distance.

There are no further service medical record entries 
concerning the left knee until November 2000 when the veteran 
again complained of left knee pain.  X-rays showed a normal 
knee and the assessment was left knee pain, with no suspicion 
of an operative meniscus given the paucity of symptoms.  A 
November 2000 follow-up left knee MRI study was interpreted 
as normal.  It showed an old injury in the posterior horn of 
the medial meniscus which had been treated inoperatively, and 
there was no meniscal pathology.

February 2002 VA x-rays of the left knee resulted in a 
diagnostic impression of a potential loose body in the 
posteromedial left knee, donor site uncertain, which could be 
related to the medial femoral condyle.  There was no other 
significant abnormality of the left knee, with no fracture, 
no dislocation, no bony destruction, and no significant joint 
effusion.

On physical examination, the veteran complained of some 
discomfort with palpation of the anteromedial joint line of 
the left knee, but did not complain of discomfort with motion 
of the knees.  Patellar compression was negative bilaterally.  
The diagnosis was left knee strain by history, with a normal 
examination.  Degenerative joint disease was ruled out by x-
rays.

The veteran reported he could walk more than three miles and 
stand for two hours, and does physical training five days per 
week, biking and Stairmaster.

Absent any evidence of a current left knee disability, the 
claim for service connection for a left knee disability must 
be denied. 

Entitlement to service connection for status post-right rib 
injury

The veteran contends that the record is inadequate for 
rendering a fully informed decision as to whether he suffers 
from a chronic additional disability as the result of his 
status post-right rib injury.  

In fact, the Board finds the medical record with respect to 
the veteran's right rib injury sufficient to establish that 
veteran does not suffer a chronic additional disability as 
the result of a right rib injury.

Service medical records include an August 1986 emergency care 
and treatment report reflecting that the veteran injured his 
right ribs when he fell into a ditch.  At an April 2002 VA 
medical examination, the veteran reported that he fell into a 
hole in Panama in 1986 and injured his ribs.  The veteran 
denied any present pain and said he was not undergoing any 
treatment for residuals of a rib injury.  The diagnosis was 
status post-right rib injury, with a normal examination and 
normal chest x-ray.  There are no service medical records or 
post-service medical records indicating the veteran has ever 
received treatment for residuals of a right rib injury.

A grant of service connection requires a showing that 1) an 
injury or disease was incurred in service; 2) that there is a 
current disability; and 3) that there is a medical nexus 
between the current disability and the injury or disease 
incurred in service.

Although the Board accepts that the veteran may have injured 
his ribs in a 1986 in-service fall into a hole, there is 
absolutely no evidence of any treatment for residuals of a 
rib injury since, and no evidence of any current residual 
disability.

Absent any evidence of any residual current disability, the 
claim of service connection for status post-right rib injury 
must be denied. 

Entitlement to service connection for anterior tibial 
tendonitis (claimed as shin splints)

The veteran contends that the record is inadequate for 
rendering a fully informed decision as to whether he suffers 
from chronic anterior tibial tendonitis.

In fact, the Board finds that there is no medical evidence of 
record to establish that the veteran currently has, or ever 
has had, anterior tibial tendonitis.

Service medical records do not reflect any complaints, 
treatment, or diagnosis of anterior tibial tendonitis.  At a 
February 2002 VA medical examination, the veteran reported 
that he has experienced on-and-off pain over the years with 
numerous parachute jumps and was told he had some stress 
reaction in association with a bone scan.  He did not, 
however, recall ever being treated for a shin injury and 
denied any current problems with his shins.  The diagnosis 
was anterior tibial tendonitis by history, with a normal 
examination.

A grant of service connection requires a showing that 1) an 
injury or disease was incurred in service; 2) that there is a 
current disability; and 3) that there is a medical nexus 
between the current disability and the injury or disease 
incurred in service.

There is absolutely no evidence of any injury to the 
veteran's shins during service, no evidence of any medical 
treatment for his shins in service or post-service, and no 
evidence of a current anterior tibial tendonitis disability.

Absent any evidence of any current anterior tibial 
tendonitis, the claim for service connection for anterior 
tibial tendonitis must be denied. 

ORDER

Entitlement to an initial rating in excess of 10 percent for 
a lumbar spine strain, with degenerative disc disease at L5-
S1, is denied.

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.

Entitlement to an initial compensable rating for a right 
ankle sprain with degenerative joint disease is denied. 

Entitlement to an initial compensable rating for status post 
left great toe fracture with degenerative joint disease is 
denied.

Entitlement to service connection for a left knee disability 
is denied.
Entitlement to service connection for status post-right rib 
injury is denied.

Entitlement to service connection for anterior tibial 
tendonitis (claimed as shin splints) is denied.


______________________________________________
James L. March
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


